EXHIBIT 34
From:            Taylor Jr, Carl Edward
To:              Carlson, Jeffery H. (KC) (FBI)
Cc:              Grunewald, Kimberly
Subject:         Fwd: Authorship allegations - CONFIDENTIAL
Date:            Sunday, June 23, 2019 9:45:07 PM


FYI.

Carl Taylor
Director
Global Operations & Security



Begin forwarded message:


       From: "Agah, Arvin" < Redacted
       Date: June 23, 2019 at 9:27:45 PM CDT
       To: "Weatherley, Dr. Laurence" < Redacted
       Cc: "Brown, Chris" < Redacted , "Taylor Jr, Carl Edward"
       < Redacted >, "Sturm, Belinda" < Redacted >
       Subject: FW: Authorship allegations - CONFIDENTIAL


       Laurence,
       As you are looking into the authorship issues, this email includes serious allegations
       and I am copying others who need to be aware of this.
       Regards,
       Arvin


       From:     Redacted [Government Informant]
       Sent: Sunday, June 23, 2019 2:51 PM
       To: Weatherley, Dr. Laurence < Redacted >
       Cc: Agah, Arvin < Redacted >
       Subject: Re: Authorship allegations - CONFIDENTIAL

       Dear Dr. Weatherley,

       Thank you very much for your support. Prof.
                                          Franklin Feng Tao
       has stopped to send emails to me and my colleague.
       But his wife started to harass me. Even though she did
       not say clearly, her implying meaning was that I am
       killing her family. I have told his wife not to disturb
   me, I do not have any intention to kill Franklin Feng
   Tao and his family.
   I suppose the reason is that Prof. Franklin Feng Tao not only works for
   KU, but also works for Chinese government. He takes a full time
   professor position in China. That position is awarded by Chinese
   government. In the Chemical Review paper which I asked for the
   authorship issues, he placed the Chinese affiliation as the
   first affiliation.

   I do not know whether he asked for your approval or
   not before he took that position. If no, he may be
   afraid that paper would release his secret.
   If you are interested in his positions, you could have a
   further exploration on it. For my case, I just care about
   the authorship issues.
   Thank you very much.
   Best regards
Redacted [Government Informant]
